DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The Abstract of the disclosure is objected to because the Abstract is more than 150 words in length. The Abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Priority
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosures of the prior-filed applications, Application No. 14/410,965 (CIP) and Provisional Application No. 61/664,282 (including the disclosures of 
Prior filed parent Application No. 16/356,085 (CON) with a filing date of 18 March 2019 discloses all of the claimed details regarding the garment comprising the modules, sub-control units, master unit, etc., since the Specification/Drawings are the same as those of the present application, and thus has support for the claims as complying with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112. Therefore, the Examiner considered 18 March 2019 to be the effective filing date for Claims 1-7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites, “the master unit having a central processor unit for sending a first power, first data signals and a first stimulation signal to the first sub-control units a second power, second data signals and a second stimulation signal to the second sub-control unit, and a third power, third data signals and a third stimulation signal to the third sub-control unit”. This limitation appears to be missing words and commas, such that it is difficult to connect the intended recitations, and therefore is unclear and indefinite. Furthermore, the limitation “the first sub-control units” lacks antecedent basis in the claims. For purposes of examination, the Examiner is interpreting this limitation as:
“the master unit having a central processor unit for:
sending a first power, first data signals and a first stimulation signal to the first sub-control unit,
sending a second power, second data signals and a second stimulation signal to the second sub-control unit, 
and sending a third power, third data signals and a third stimulation signal to the third sub-control unit”. Appropriate correction or clarification is required. Claims 2-7 depend from Claim 1 and therefore are also indefinite. 
Regarding Claim 1, the claim recites “the first sub-control unit receiving the second and third data signals from the master unit 20and ignoring the second and third data signals”. It is unclear as to what is intended by the limitation “ignoring” the data signals, and how the signals are “ignored” – in particular, whether this means that the data signals are not used for the stimulation, or that the data signals are not processed or used by the sub-control unit for the first power and stimulation signal. The Specification does not clarify what is intended by the limitation “ignoring”. Therefore, these limitations are indefinite.  For purposes of examination, the Examiner is interpreting this limitation as “the first sub-control unit receiving the second and third data signals from the master unit, 20and not altering the first power, first data signals, or first stimulation signal due to the second and third data signals”. Appropriate correction or clarification is required. Claims 2-7 depend from Claim 1 and therefore are also indefinite.
Regarding Claims 4 and 5, Claim 4 recites “wherein the headband has a sixth electrode on an inside of the headband” and Claim 5 recites “wherein the headband has a sub-control unit in 5communication with the sixth electrode”. However, Claim 1 recites “an independently functioning third module having a third sub-control unit electrically connected to a fifth electrode and a sixth electrode”. It is unclear as to whether the “sixth electrode” recited in Claims 4 and 5 are referring to the same or different electrodes than that of Claim 1, therefore these limitations are indefinite. Since it appears from the Claim 1 and Fig. 18 of the Drawings that this is referring to a different electrode, for purposes of examination, the Examiner will interpret Claims 4 and 5 respectively as, “wherein the headband has a seventh electrode on an inside of the headband” and seventh electrode”. Appropriate correction or clarification is required. 
Regarding Claim 5, the claim recites “wherein the headband has a sub-control unit in 5communication with the sixth electrode and the master unit.” However, this limitation is unclear as to whether “a sub-control unit” is referring to any of the previously described first, second, and third sub-control units, or a different sub-control unit. This is particularly unclear due to Claim 3 (from which Claim 5 depends), which recites “a headband electrically connected to the second module”, which the second module is previously recited in Claim 1 as a “second module having a second sub-control unit”. For purposes of examination, the Examiner is interpreting this limitation of Claim 5 as, “wherein the headband is electrically connected to the second sub-control unit and in 5communication with the [seventh] electrode and the master unit”, since Claim 3 previously recites that the headband is connected to the second module, which is consistent with Fig. 18 of the Drawings. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6, and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hartman et al. (US Patent No. 8,271,090).
Regarding Claim 1, Hartman et al. discloses a garment (30, Fig. 10) for treating a patient (Abstract), comprising:  a garment (30, Fig. 10)  having an independently functioning first module having a first sub-control unit (circuitry 20, 22, 24 in module/node A1, 14, Figs. 1-3, 10, Col. 4, Line 61-Col. 5, Line 7; Col. 6, Lines 1-11) electrically connected to a first electrode and a second electrode (electrodes of each module/node,16a-b, Figs. 1-3, 10), an independently 5functioning second module having a second sub-control unit (circuitry 20, 22, 24 in module/node 14, A2, Figs. 1-3, 10, Col. 4, Line 61-Col. 5, Line 7; Col. 6, Lines 1-11) electrically connected to a third electrode and a fourth electrode (electrodes of each module/node,16a-b, Figs. 1-3, 10), and an independently functioning third module (circuitry 20, 22, 24 in module/node 14, A3, Figs. 1-3, 10, Col. 4, Line 61-Col. 5, Line 7; Col. 6, Lines 1-11)  having a third sub-control unit electrically connected to a fifth electrode and a sixth electrode (electrodes of each module/node,16a-b, Figs. 1-3, 10), the first module being removably connected to the second module (daisy chain configuration of nodes/modules 14, Figs. 1-3, 10, Col. 2, Lines 25-40, 61-64), the second module being removably connected to the third module (daisy chain configuration of nodes/modules 14, Figs. 1-3, 10, Col. 2, Lines 25-40, 61-
Regarding Claim 2, Hartman et al. discloses wherein the garment further comprises a connector (18, 18a, Figs. 1-3, 10, Col. 5, Lines 5-35) removably connected to the master unit (12, Figs. 1, 3, 10).  
Regarding Claim 6, Hartman et al. discloses the garment further wherein the first, second and third sub-control units (circuitry 20, 22, 24 in modules/nodes 14, Figs. 1-3, 10, Col. 4, Line 61-Col. 5, Line 7; Col. 6, Lines 1-11) each has a central processing unit (pulse selection circuit comprising microcontroller/ASIC, 22, Fig. 3, Col. 6, Lines 19-29, Col.7, Lines 9-15) in communication with the master unit (12, Figs. 1, 3, 10).  
Regarding Claim 7, Hartman et al. discloses the garment further wherein the first sub-control unit has an output unit (24, Fig. 3, Col. 6, Lines 1-18) in communication with the first and second electrodes (16a-b, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartman et al. in view of Lundqvist (US Publication No. 2012/0245483). 
Regarding Claims 3-5, Hartman et al. discloses wherein the garment may comprise a band (Col. 8, Lines 1-5) which is electrically connected to the second module (14, A2, Figs. 1-3, 10), and includes at least a seventh electrode (electrodes of each module/node,16a-b, Figs. 1-3; Fig. 1 shows 8 electrodes, Col. 5, Lines 7-10), wherein the garment is connected to the first, second, and third sub-control units (14, A1-4, Figs. 1-3, 10)  in 5communication with the seventh electrode (electrodes of each module/node,16a-b, Figs. 1-3; Fig. 1 shows 8 electrodes) and the master unit (12, Figs. 1, 3, 10, Col. 4, Lines 46-65). However, Hartman et al. does not specifically disclose wherein the garment comprises a headband electrically connected to the second module, wherein the headband has a seventh electrode on an inside of the headband, or wherein the headband is electrically connected to the second sub-control unit and in 5communication with the seventh electrode and the master unit. 
Lundqvist teaches a garment comprising multiple modules (50, 51, 52a-b, 53, 54a-b, Fig. 5-6, Paragraph 0093), wherein each module comprises electrodes (EF1-EF24, EB1-EB23, Figs. 7-8, Paragraphs 0100-0102), wherein the modules receive stimulation/data signals from a master unit (external device, Paragraph 0085-0087), 
It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the garment disclosed by Hartman et al. to include a headband electrically connected to at least the second module, wherein the headband has a seventh electrode on an inside of the headband, and wherein the headband is electrically connected to at least the second sub-control unit and in 5communication with the seventh electrode and the master unit, as taught by Lundqvist, in order to provide therapy to areas or muscles on or near the head in combination with therapy other areas or muscles connectable to the same garment and master unit by the connections between the modules/sub-control units, since both Hartman et al. and Lundqvist teach providing therapy to multiple different locations on the body using multiple modules in different external tissue areas, depending on the therapy goals and/or intended targeted muscle areas (Hartman et al.: Col. 2, Lines 47-52, Col. 1, Lines 30-62, Col. 8, Lines 21-30; Lundqvist: Paragraph 0047, 0092-0094, 0100). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure: 
Muccio et al. (US Publication No. 2008/0097530) discloses a garment for providing therapy (Abstract, Paragraph 0024-0026) comprising multiple stimulation sections/modules (30, Fig. 1), each comprising individually controlled electrodes (50, Fig. 1) and connected by connectors and wires (22, 60, Fig. 1, 7, Paragraph 0029) to each other and to a master unit (20, Fig. 1). 
Popovich et al. (US Publication No. 2008/0147143) discloses a garment for providing therapy (40, Fig. 1, Abstract) comprising multiple independent stimulation sections/modules (16, Fig. 3a, Paragraph 0037-0038) comprising electrodes (20, Fig. 1-2), connected to a master unit (10, Fig. 1; 14, Fig. 3a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA M. BAYS/Examiner, Art Unit 3792